Citation Nr: 1020922	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-37 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Whether the appellant is entitled to status as a Veteran for 
purposes of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Debra Bredehorst
INTRODUCTION

The appellant alleges active duty service from July 1973 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 decision by the 
Pittsburgh RO that denied the appellant's claim for 
compensation benefits on the basis that eligibility 
requirements to qualify as a Veteran were not met.  In March 
2010, the appellant testified before the undersigned at a 
Travel Board hearing; a transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

The appellant did not perform active military, naval, or air 
service for purposes of VA benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.7, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, including any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of the information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005) as it pertains to VCAA 
notice in a case where there is a question as to the validity 
of service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was inadequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  In the present case, a 
May 2008 letter notified the appellant that he had to submit 
a DD Form 214 or other separation papers showing his periods 
of service and that VA would verify his service; however, 
records of this nature were not received.  In December 2008, 
he was further advised of what was needed to qualify for 
benefits in terms of being a Veteran, and that his service 
records showed that he enlisted, but that he never 
participated in training and that no separation documents 
existed.

The Board finds that any deficiency in the notice to the 
appellant, including in respect to responsibilities for the 
parties when securing evidence, is harmless, nonprejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  The 
Board notes that the law and not the evidence control the 
outcome of this particular case.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In Dela Cruz v. Principi, 15 Vet. App. 
143 (2001), the Court held that the enactment of the VCAA 
does not affect matters on appeal when the questions are 
limited to statutory interpretation.



Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).

The term active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. § 
3.203(c).  Only service department records can establish if 
and when a person had qualifying active service.  Venturella 
v. Gober, 10 Vet. App. 340, 341 (1997).  The service 
department findings are binding and conclusive upon VA. Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 
118 F. 3d 747, 749 (Fed. Cir. 1997).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies his or her service.   Soria, 118 F. 3d at 749.

According to the appellant's March 2010 testimony, he was 
involved in a motorcycle accident 24 hours before he was 
scheduled to go to boot camp.  He was hospitalized with a 
compound leg fracture and he called the base the next morning 
to inform them of the accident and his injuries.  He was told 
later that he would be given an honorable discharge rather 
than a medical discharge.  He received a certificate in the 
mail regarding his discharge, but he did not know where it 
was.  

The critical question in this case is whether there is 
evidence verifying eligible service from a United States 
service department.  There is a lack of evidence verifying 
that the appellant had military service that makes him 
eligible for VA benefits.  As noted above, it is the service 
department's determination of service that is binding on the 
Board, and in this case, that certification with regard to 
the appellant is negative.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  

Under 38 C.F.R. § 3.203, eligibility for VA benefits is not 
established unless a service department certifies the period 
of service in question.  The RO requested that the appellant 
provide a copy of a DD Form 214 or other official 
documentation of his service; however, records of this nature 
were not received.  Service Department records and 
information verifying the Veteran's period of service, via 
the National Personnel Service Records (NPRC), were requested 
and the response was that the appellant entered the USMCRJ in 
July 1973 but he never entered boot camp and a separation 
document does not exist; the available documents, which 
consisted of the appellant's enlistment papers, were sent.  
The records show that he enlisted in July 1973 and that he 
was discharged in March 1974.  The record also notes that he 
was in an "inactive duty" status.  A response to a separate 
inquiry indicates that there were no service treatment 
records.  

This is a case where the law is dispositive.  The response 
from the NPRC indicates that the appellant had no qualifying 
service, and is binding on VA for the purposes of 
establishing service with the U.S. Armed Forces.  See Spencer 
v. West, 13 Vet. App. 376 (2000).  The Board further notes 
that the only records that exist show that while he completed 
enlistment papers, he had inactive duty status and he did not 
participate in any training.  Thus, qualifying service, as 
outlined above, is not verified.  If the United States 
service department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).

The Board also notes that the Veteran does not fall within 
the categories of individuals and groups considered to have 
performed active military, naval, or air service for purposes 
of VA benefits.  Under 38 C.F.R. § 3.7(o), a person who has 
applied for enlistment or enrollment in the active military, 
naval, or air service and who are provisionally accepted and 
directed, or ordered to report to a place for final 
acceptance into the service, or (iv) suffered injury or 
disease in line of duty while going to, or coming from, or at 
such place for final acceptance or entry upon active duty, is 
considered to have been on active duty and therefore to have 
incurred such disability in active service.  

Notably, the injury or disease must be due to some factor 
relating to compliance with proper orders.  Draftees and 
selectees are included when reporting for preinduction 
examination or for final induction on active duty.  Such 
persons are not included for injury or disease suffered 
during the period of inactive duty, or period of waiting, 
after a final physical examination and prior to beginning the 
trip to report for induction.  Members of the National Guard 
are included when reporting to a designated rendezvous.  Id.  
The appellant does not allege nor does the record show that 
the injury occurred while complying with orders.  
Furthermore, he noted on his claim that he was not injured 
while traveling to or from his military assignment.

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes, and that he is, 
therefore, not eligible for benefits under the laws 
administered by VA.  As the law is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis, 6 Vet. App. at 429- 
30.


ORDER

Entitlement to status as a veteran for purposes of VA 
benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


